Exhibit 10.1

Professional Services Agreement

 

NetBank, Inc. (the “Company”) located at 9710 Two Notch Road, Columbia, South
Carolina 29223 has engaged the services of GGG, Inc. (“GGG”) 333 Sandy Springs
Circle, Suite 106 Atlanta, GA 30328 to provide consulting, advisory and
financing services described on Schedule 1 attached hereto (the “Services”).
This letter agreement sets forth the terms on which GGG will provide the
Services to the Company. The list of Services set forth on Schedule 1 may be
amended in writing by mutual agreement of the parties from time to time.

1.                    The Company shall provide GGG with full access to all
Company records, including information concerning the business, assets,
operations and financial condition of the Company. In addition, GGG shall have
full access to all personnel within the Company as well as the Company’s outside
professional advisors, including its outside auditors and attorneys. The Company
agrees that GGG are authorized to make appropriate use of all such information
in connection with the performance of the Services, provided, however, that such
information shall be kept confidential to the extent that it contains material,
non-public information, the disclosure of which may be subject to applicable
securities laws.

2.                    Management of the Company shall promptly disclose to GGG
any information relating to any known misstatement of material fact contained in
any information provided to GGG concerning the business, assets, operations and
financial condition of the Company or any fraud or alleged fraud, whether or not
material, that involves management or other personnel that are responsible for
the preparation of the Company’s financial statements.

3.                    The relationship of GGG to the Company shall at all times
be that of an independent contractor.

4.                    GGG shall be subject solely to the control of the Board of
Directors of the Company or his assignees. Except for such control, GGG shall
not be subject to the control of any other person or persons.

5.                    GGG shall be compensated for the Services based on the
attached Schedule I.

6.                    The Company agrees to indemnify and hold harmless GGG and
each of its equity holders, managers, directors, officers, employees, GGG,
subcontractors and agents (each, “GGG Indemnified Person”) from and against any
losses, claims, damages, expenses and liabilities or actions in respect thereof
(collectively, “Losses”), and to reimburse each GGG Indemnified Person for all
such Losses as they may be incurred (including all legal fees and other expenses
incurred in connection with investigating, preparing, pursuing, defending,
paying, settling or compromising any Losses, whether or not in connection with
any pending or threatened litigation in which any GGG Indemnified Person is a
named party), arising out of or related to the Services rendered or to be
rendered by any GGG Indemnified Person in connection with this engagement, any
GGG regulations promulgated under such laws; provided that the Company will not
be responsible for any

--------------------------------------------------------------------------------


 

Losses of any GGG Indemnified Person to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such Losses resulted
primarily from actions taken or omitted to be taken by such GGG Indemnified
Person due to his bad faith or willful misconduct.

7.                    The engagement of GGG shall continue at the pleasure of
the Board of Directors and may be terminated at any time, a certified copy of
written notice of which shall be promptly delivered to GGG. GGG shall have the
option to terminate this engagement at any time upon written notice to the
Company. The obligations of the Company under numbered paragraphs 5 & 7 of this
letter agreement shall survive the completion or termination of this engagement
regardless of the manner of such completion or termination and shall be binding
upon the Company’s successors and assigns.

8.                    This agreement supersedes any and all prior agreements
written or verbal between the Company and the GGG.

Accepted and Agreed to this 18th day of September, 2007.

GGG, Inc.

 

NetBank, Inc.

 

 

 

 

 

By:

/s/ Lee N. Katz

 

By:

/s/ Stephen F. Herbert

 

Lee N. Katz

 

 

Stephen F. Herbert

 

Managing Partner

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------


REVISED SCHEDULE 1

 

Services to be provided by GGG to the Company

1.                           Provide an initial assessment of the Company and
report to the Board on the Company on or about September 28, 2007 (Phase 1).

2.                           Provide the services of Chief Restructuring Officer
to include any other advisory capacities as directed by the Board of Directors
(Phase 2).

Consulting Fees:

The Company will pay at execution of this agreement a retainer of $27,500 for
Phase 1 of the Services.  This comprises:

•                  Assessment Retainer: $25,000

•                  Reimbursable Expense Retainer: $2,500

 Note that GGG defines reimbursable expenses as airfare, car rental, hotel and
overnight deliveries. GGG does not consider other incidental expenses
reimbursable.

Phase 2 of the engagement will commence after Phase 1 is completed.  The Company
agrees to pay a retainer of $110,000.00 for these services on or before
September 28, 2007. This comprises:

•                  Chief Restructuring Officer: $395.00 per hour

•                  GGG Partners in addition to Chief Restructuring Officer:
$295.00 per hour

•                  Reimbursable Expense Retainer: $10,000

 

Accepted and Agreed:

 

GGG, Inc.

 

NetBank, Inc.

 

 

 

 

 

 

By:

/s/ Lee N. Katz

 

By:

/s/ Stephen F. Herbert

 

Lee N. Katz

 

 

Stephen F. Herbert

 

Managing Partner

 

 

Chief Executive Officer

 

 

 

Date: September 21, 2007

Date: September 25, 2007

 

 

3

--------------------------------------------------------------------------------